Dissenting Opinion by
Mr. Justice Cohen :
This Court should not compound the error of its previous disposition of this case: Commonwealth v. Tick, Inc., 427 Pa. 120, 233 A. 2d 866 (1967) (Eagen, J., dissenting, joined in by Copien, J. and O’Brien, J.), by attempting to punish appellants under a “statute which was not intended to punish personal guilt.”1 The Pennsylvania statute2 under which this action in equity was brought and the decree sought is patterned nearly word for word after section 22 of the National *429Prohibition Act, October 28, 1939, c.85, §22, 41 Stat. 314.3
*430Thus, in interpreting onr statute we must examine how the federal courts have interpreted identical language, since our legislation ivas enacted after the federal judicial interpretation.
The United States Supreme Court has held that section 22 “authorizing an injunction is not punitive but preventive” in nature, Grosfield v. United States, 276 U.S. 494, 497 (1928). The Supreme Court further discussed the nature of the injunctive decree saying, “the decree must rest [on the ground] that the premises ought to be closed for a period long enough to end the probability of a recurrence of their unlawful use.” Grosfield v. United States, supra, at 499. The remedy there is fashioned by likelihood of the continuance of the nuisance rather than an inflexible one year standard in the nature of punishment. The language above is very close to that used in United States v. Studio Club, 12 F. 2d 462 (S.D. N.Y. 1926). That case was modified in United States v. Pepe, 12 F. 2d 985 (2d Cir. 1926), which was cited by the Supreme Court in Qrosfield, supra. In Studio Olub, supra, the decree closing the premises under section 22 was for a period of six months. Since the federal statute after which our own was patterned permits an injunction'for less than a year, the majority is in error in straining the language of our statute to hold that the court below could not make a determination to enjoin the nuisance for a period of less than one year.
I further disagree with our Court’s interpretation of our mandate of “appropriate decree.” If, as the majority holds, there was but one decree that could *431have been entered, we should have entered it ourselves. Instead, we remanded to the chancellor to enter in his discretion a decree appropriate to the situation. Thus, he was to look at the nuisance as it then existed and in accordance with the act fashion a decree that would best achieve the abatement of the nuisance. This is the only reading of “appropriate decree” that can support this Court’s action of remand.
For this purpose the chancellor could hear evidence of abatement of the nuisance so that his decree would be just in light of the circumstances as they then existed4 This position is taken in interpreting the federal act, United States v. Chesebrough Mfg. Co., 11 F. 2d 537, 540 (S.D. N.Y. 1926) (“the nuisance having been completely abated prior to the entry of the decree, there is nothing on which any decree under section 22 can operate”). “The nuisance having been abated, the effect of such a decree [padlocking] would be purely punitive . . United States v. Chesebrough Mfg. Co., supra, 538-539.
In Commonwealth v. Pendalli, 306 Pa. 186, 188, 159 Atl. 20 (1932), our Court has held similarly while allowing a padlocking since “the proof of abatement does not measure up in quantum and quality with the proof of previous existence.” This clearly shows that such evidence was to be taken and considered in fashioning a decree.
It is my opinion that our mandate of entering an “appropriate decree” encompasses more than a ministerial act by the chancellor and that our remand permitted him to fashion his remedy to the circumstances *432over the total range provided by the statute. I would therefore return this matter once again to obtain an “appropriate decree” in accordance with the principles set out in this dissent.
I dissent.

 United States v. Studio, 12 F. 2d 462, 464 (S.D. N.Y. 1926), modified sub nom. United States v. Pepe, 12 F. 2d 985 (2d Cir. 1926).


 Act of April 12, 1951, P. L. 90, art. VI, §611 (b) and (e), 47 P.S. §6-611 (b) and (c).


 Compare the following language of the federal act:
“An action to enjoin any nuisance defined in this title may be brought in the name of the United States by the Attorney General of the United States or by any United States attorney or any prosecuting attorney of any State or any subdivision thereof or by the commissioner or his deputies or assistants. Such action shall be brought and tried as an action in equity and may be brought in any court having jurisdiction to hear and determine equity cases. . . . And upon judgment of the court ordering such nuisance to be abated, the court may order that the room, house, building, structure, boat, vehicle, or place shall not be occupied or used for one year thereafter; but the court may, in its discretion, permit it to be occupied or used if the owner, lessee, tenant, or occupant thereof shall give bond with sufficient surety, to be approved by the court making the order, in the penal and liquidated sum of not less than §500 nor more than §1,000, payable to the United States, and conditioned that intoxicating- liquor will not thereafter be manufactured, sold, bartered, kept, or otherwise disIiosed of therein or thereon, and that he will pay all fines, costs, and damages that may be assessed for any violation of this title upon said property.” (Emphasis supplied), with our own act:
“(b) An action to enjoin any nuisance defined in this act may be brought in the name of the Commonwealth of Pennsylvania by the Attorney General or by the district attorney of the proper county. Such action shall be brought ... in any court having jurisdiction to hear and determine equity eases within the county in which the offense occurs. . . .
“(e) Upon the decree of the court ordering such nuisance to be abated, the court may, upon proper cause shown, order that the room, house, building, structure, boat, vehicle or place shall not bo occupied or used for one year thereafter, but the court may, in its discretion, permit it to be occupied or used if the owner, lessee, tenant or occupant thereof shall give bond with sufficient surety to be approved by the court making the order in the penal and liquidated sum of not less than five hundred dollars (§500.00), payable to the Commonwealth of Pennsylvania, for use of the county in which said proceedings are instituted, and conditioned that neither liquor, alcohol, nor malt or brewed beverages will thereafter be manufactured, sold, transported, offered for sale, bar*430tered. or furnished, or stored in bond, or stored for hire therein or thereon in violation of this act, and that he will pay all fines, costs and damages that may be assessed for any violation of this act upon said property.” (Emphasis supplied). (The omitted language, though not pertinent to the present issues is nearly identical in the two acts.)


 In both Grosfield, supra, and United States v. Phoenix Cereal Beverage Co., Inc., 65 F. 2d 398 (2d Cir. 1933) there were modifications to the original decree based on post-trial circumstances. In the later case the circumstances changed between the first and second appeals to the second circuit and this formed the basis for the modified order.